OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 8,1955, under the name of Abraham Jack Shiffman.
The Referee sustained two charges of misconduct, as follows: On November 3, 1976 the respondent pleaded guilty to criminal solicitation in the third degree, a violation of section 100.00 of the Penal Law (that section now defines criminal solicitation in the fifth degree); and, further, that *115the respondent engaged in illegal conduct involving moral turpitude and conduct involving dishonesty, fraud, deceit and misrepresentation, by conspiring with his mother and his aunt to commit arson, said conduct resulting in the conviction referred to above. As a result of this, the respondent was guilty of illegal, corrupt and unethical practices and of professional misconduct and conduct prejudicial to the administration of justice.
The Referee did not sustain two other charges of misconduct. The petitioner has moved to confirm in part and disaffirm in part the Referee’s report and the respondent has submitted an affirmation in opposition to said motion asking the court to “affirm” in part and disaffirm in part said report.
After reviewing all of the evidence we are in full agreement with the findings of the Referee. The respondent is guilty of the afore-mentioned charges of misconduct. Petitioner’s motion is granted to the extent that it seeks confirmation of that part of the Referee’s report which sustained the above-mentioned charges and is otherwise denied. The respondent’s cross application is granted to the extent that it seeks to “affirm” the report as to the charges which were not sustained and is otherwise denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law effective forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Gulotta, JJ., concur.